Citation Nr: 0533720	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  04-35 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1962 to 
July 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In September 2004, the veteran requested a travel board 
hearing.  However, in November 2004, the veteran cancelled 
his request for a hearing.


REMAND

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a) (2005); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2005).

The veteran was stationed aboard the USS San Pablo, noted on 
his DD Form 214 and Enlisted Performance Record, from August 
1962 to July 1966.  With respect to the veteran's stressors, 
he has reported three distinct events.  In October 1962, the 
veteran reports that the San Pablo ended up in waters off 
Cuba as a part of a naval blockade during the Cuban missile 
crisis.  He "saw the Russian freighter in question back down 
. . . [and] thought World War III was probably going to start 
with an atomic blast and [he] was going to die at ground 
zero."  He reported that he still dreams of dying in a 
nuclear blast.  In June 1965, the San Pablo was involved in 
an accidental grenade explosion below the ship's waterline.  
The blast awoke him from his sleep, as the sea water intake 
valve had sprung a leak, and he was sure the ship was going 
to capsize or sink.  Finally, in the summer of 1965, the 
veteran reports that the San Pablo was deployed to the Arctic 
Circle for six months.  As the ship sailed west of Greenland, 
Soviet trawlers shadowed the San Pablo.  The veteran 
"thought maybe we might start World War III before we 
completed our mission.  This caused many sleepless nights . . 
. ."

A July 2003 private psychiatrist report, by William R. Reid, 
M.D., reflects a diagnosis of chronic, severe PTSD.  Dr. Reid 
associates the PTSD with the veteran's service in Vietnam.  
(The Board notes there is no evidence of the veteran serving 
in Vietnam.  While a portion of his service time took place 
during the "Vietnam Era" (August 5, 1964 to May 7, 1975), 
evidence indicates the veteran served in the North Atlantic 
Ocean.)

The Board finds in this case that further RO action is needed 
to ascertain whether there is credible supporting evidence 
that the claimed in-service stressors occurred, and, if so, 
whether there is a medical link between any corroborated 
stressors and any diagnosis of PTSD.  

The RO should again afford the veteran an opportunity to 
provide additional information regarding the alleged 
incidents aboard the USS San Pablo:  the naval blockade near 
Cuba; the grenade explosion; and the run-in with the Soviet 
ships near Greenland.  Such information should include the 
dates (month and year), location, and why the incident was 
stressful.  Then the RO should attempt to corroborate these 
particular claimed stressors by contacting the Naval 
Historical Center, the National Archives, and any other 
appropriate source(s), for verification.  

Since there is no legal requirement that the occurrence of 
specific in-service stressful experiences must be established 
only by official records, the veteran should also be invited 
to submit statements from former service comrades or others 
that establish the occurrence of his claimed in-service 
stressful experiences.  See Gaines v. West, 11 Vet. App. 353, 
359 (1998); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
West v. Brown, 7 Vet. App. 70, 76 (1994).  

The RO is reminded that requiring corroboration of every 
detail, including the veteran's personal participation, 
defines "corroboration" far too narrowly.  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).  The records need only imply 
the veteran's participation (e.g., to not controvert the 
veteran's assertion that he was present when the events his 
unit experienced occurred).  See Pentecost v. Principi, 16 
Vet. App. 124, 128-129 (2002). 

After seeking verification of stressful experiences reported 
by the veteran, the RO should arrange for the veteran to 
undergo VA examinations for the purposes of determining 
whether the corroborated in-service event(s) is/are 
sufficient to support a diagnosis of PTSD, before the claim 
for service connection of PTSD is considered on the merits.  
The veteran is herein advised that, in keeping with VA's duty 
to assist, the purpose of any examination requested pursuant 
to this remand is to obtain information or evidence that may 
be dispositive of the appeal.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).  (The veteran is hereby advised 
that failure to report to any scheduled examination(s), 
without good cause, may result in denial of the claim on 
appeal.  See 38 C.F.R. § 3.655.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.)

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that it has fully complied with the 
VCAA.  Hence, in addition to the actions requested above, the 
RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is REMANDED to the RO for the 
following actions: 

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  The RO should afford the veteran an 
additional opportunity to provide 
information regarding his alleged in-
service stressful events aboard the USS 
San Pablo (specifically, the naval 
blockade near Cuba; the grenade 
explosion; and the run-in with the Soviet 
ships near Greenland).  Such information 
should include the dates (month and 
year), location, and why the event was 
stressful.  The veteran is advised that 
this information is vitally necessary, 
and that he must be as specific as 
possible, since without such detailed 
information, an adequate search for 
verifying information cannot be 
conducted.  

The veteran should also be invited to 
submit statements from former service 
comrades or others that establish the 
occurrence of his claimed in-service 
stressful experiences.  In addition, the 
veteran should be invited to submit to 
the RO all military records in his 
possession.

3.  The RO should undertake any necessary 
development to independently verify the 
veteran's alleged stressful experiences 
through independent means.  In this 
respect, the RO should request that the 
Naval Historical Center provide any 
available information that might 
corroborate these particular alleged in-
service stressors.  A search for deck 
logs should also be made through the 
National Archives.  

Any additional action necessary for 
independent verification of the 
particular alleged stressors, to include 
follow-up action requested by the 
contacted entity, should be accomplished.  
If the search for corroborating records 
leads to negative results, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

4.  After associating with the claims 
file all available records and/or 
responses received pursuant to the above-
requested development (paragraph 3), the 
RO should schedule the veteran for a 
psychiatric examination.  Psychological 
testing should be conducted with a view 
toward determining whether the veteran in 
fact meets the criteria for a diagnosis 
of PTSD.  The examiner should review the 
test results, examine the veteran, and 
provide an opinion as to whether the 
veteran has symptomatology that meets the 
diagnostic criteria for PTSD.  The 
examiner should identify the specific 
stressor(s) underlying the diagnosis, and 
should comment upon the link between the 
current symptomatology and the veteran's 
verified stressor(s).

5.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

